Per Curiam.
—The defendants were attempted to be brought into court by a service upon one of their directors of a summons of the kind prescribed by the Code. Such a service is not valid, excepting in the cases provided concerning a domestic corporation. The defendant is a foreign corporation. The service was upheld below under § 8, chap. 195, Laws of 1846, which provided that the defendant “ was liable to be served by summons in the same manner as corporations created by the laws of this state.” The court however is of the opinion that to constitute a service under the act cited it would be necessary to serve the kind of process described. The summons named in the act was not of the character, in form or substance of the summons named by the Code. As neither the act of 1846 nor the Code provided for the service that was made, that service should be set aside.
The learned judge was correct in holding that this action is not within § 1895, Code Civ. Pro.
Order reversed and motion below granted, with ten dollars costs.
Sedgwick, Ch. J., Truax and Dugro, JJ., concur.